ALLOWANCE

Claims 21-42 allowed.
The following is an examiner’s statement of reasons for allowance: 
Sadafale et al (US 2013/0034169)  discloses responsive to coded video data received from a channel, parsing the coded video data into portions representing coded Largest Coding Units (LCUs) (Figure 14, Page 7, paragraph 0066-0068); and decoding coded data of the LCUs in a coding order, wherein the decoding of an LCU includes: decoding coded data of any Coding Units (CUs) contained in the respective LCU (Page 7, paragraph 0068, Figure 14); and prior to a decoding of a next LCU, performing deblocking filtering along a seam between the respective LCU and an adjacent LCU that was decoded prior to the decoding of the respective LCU (Page 8, paragraph 0082, Page 7, paragraph 0068); wherein the performing includes: calculating a smoothness metric of data along one of the seams (Paragraph 4, paragraph 0041, 0042); determining that the one seam is not an edge, calculating a textureness metric of the respective LCU (Page 3, paragraph 0037, Paragraph 4, paragraph 0044-0045); responsive to a determination that the calculated textureness metric indicates that the one seam is across a texture, lowering a deblocking filter strength to be applied for filtering of the one seam (Page 3, paragraph 0037, Page 4, paragraph 0045, Page 5, paragraph 0055, 57-58, Page 9-10, paragraph 0096-0100); and responsive to a determination that the calculated textureness metric indicates that the one seam is not across a texture, increasing the deblocking filter strength to be applied for filtering of the one seam (Page 9-10, paragraph 0096-0100).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



April 19, 2021